By the Court.

Lumpkin J.
delivering opinion.
A ca. sa. bond to take the benefit of the Insolvent Debtors Act is returnable to a particular Court. The case is reached in its order and called; and there being no appearance by the principal or his security, judgment is taken on the bond. Afterwards, and after the jury were discharged, the debtor is surrendered in open Court by the attorney of Little, his bondsman. And upon motion, the judgment is vacated, Little exonerated, and the case continued until the ensuing Term of the Court.
We concur with the Circuit Judge, that the Inferior Court was manifestly wrong in allowing the judgment to be opened and set aside, by the delivery of the debtor. Great mischiefs would result from such a practice.
Judgment affirmed.
McDonald J. absent.